Citation Nr: 1138085	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung condition (claimed as asbestosis), to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from December 1954 to September 1958.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).  

In his November 2007 substantive appeal, the Veteran indicated that he wished to participate in a formal RO hearing before a RO employee and a Travel Board hearing before a Board member.  See the Veteran's November 2007 substantive appeal and statement.  In October 2008, the Veteran presented testimony at a formal RO hearing before a RO employee; a transcript of the hearing has been associated with the Veteran's VA claims file.  In a March 2009 statement, the Veteran's representative asserted that the Veteran no longer wished to participate in a Travel Board hearing before a Board member.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

In April 2011, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board instructed that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any lung condition which may be present.  An April 2011 VA examination request from the VA Appeals Management Center (AMC) reflects that the Board's April 2011 Remand instructions were conveyed verbatim.  As will be discussed further below, the Veteran was afforded an adequate VA examination in May 2011 which substantially complied with the Board's April 2011 Remand instructions.  Accordingly, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

The preponderance of the evidence of record reflects that the Veteran does not have a lung condition.


CONCLUSION OF LAW

Service connection for a lung condition, to include as due to exposure to asbestos, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter dated in November 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The November 2006 VCAA letter notified the Veteran of the elements of a service connection claim as well as how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the November 2006 VCAA letter complied with the M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C, 9 (last updated September 29, 2006) (hereinafter "M21-1MR") which governs VA development of asbestos-related claims.  See also Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); VAOPGCPREC 4-00; Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993)

In this case, the Veteran's service, VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran's service personnel records have been obtained and are associated with the Veteran's VA claims file.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded a VA examination in May 2011 in connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the May 2011 VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of May 2011 VA examination reflects that the examiner reviewed the Veteran's complete claims file, to include his service treatment records, past medical history, recorded his current complaints and conducted an appropriate physical examination, to include x-ray testing.  Moreover, the May 2011 VA examiner provided adequate explanation and reasoning upon for the stated medical opinion.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - in general

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In addition, as noted above, VA has specific administrative protocols and criteria concerning the development and analysis of asbestos claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); the M21-1MR; VAOPGCPREC 4-00; see also Ennis and McGinty, both supra.  

Discussion

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung condition because the preponderance of the competent evidence of record reflects that the Veteran has not been diagnosed with a lung condition.  

Here, the Veteran contends that he a lung condition as a result of in-service asbestos exposure while stationed on the USS Wisconsin and USS Pawcatuck.  Specifically, the Veteran has asserted that he was exposed to asbestos lining the pipes of the ships, within gloves used to change hot shells from his gun and during fire training.  See statements from the Veteran dated in September 2006, December 2006 and August 2007 as well as the October 2008 RO hearing transcript at pages 2 - 4.  


Concerning existence of a current disability, the Board notes that the evidence of record is sparse.  Indeed, in a December 2006 statement, the Veteran asserted that he had not sought treatment for his "lung problems."  See a statement from the Veteran dated in December 2006.  

As noted by the Board in the April 2011 Remand, an October 1998 x-ray report in connection with a pneumoconiosis evaluation from J.D.H., D.O. reflects a diffuse interstitial pattern and linear opacities in the bilateral mid and lower lung parenchyma which were noted to be "consistent with asbestosis."  See an October 1998 private treatment record from J.D.H., J.D.  

In light of this tenuous statement, the Board remanded the Veteran's claim in an attempt to more definitively determine the nature and etiology of the Veteran's alleged lung disorder.  The report of the May 2011 VA examination reflects that, after a thorough review of the Veteran's VA claims file as well as an interview and physical examination of the Veteran, to include x-ray testing, the May 2011 VA examiner stated that the Veteran had no subjective or objective pulmonary pathology, noting that the x-ray of the Veteran's chest showed that the Veteran's lungs were clear and he had no pleural thickening, plaques or fibrotic changes.  Additionally, the May 2011 VA examiner noted that the October 1998 x-ray report from J.D.H., J.D. failed to provide a "definitive" diagnosis of a lung condition.  See the May 2011 VA examination report.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

While the Veteran had asserted that he currently suffers from a lung disorder, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, however, although the Veteran is competent to describe symptoms of a lung condition (difficulty breathing and/or shortness of breath), he is not competent to state that the symptomatology is indicative or a lung disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a symptomatology and a diagnosis, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is not competent to opine on the question of a current diagnosis and, therefore, a statement from him asserting that he has a current lung condition does not constitute competent medical evidence on which the Board can make a service connection determination.

Furthermore, the Board notes that service connection can be granted on the basis of continuity of symptomatology.  However, as noted above, there is no post-service evidence of a lung condition.  The Board notes that the Veteran's September 1958 separation examination is devoid of any notation concerning breathing difficulties and a clinical evaluation of the Veteran's lungs and chest was normal upon separation.  Furthermore, the Veteran has not claimed that he has experienced chronic symptoms since service.  Indeed, the first and only report of medical treatment concerning respiratory complaints is the October 1998 x-ray report from J.D.H., J.D. which occurred more than forty years after the Veteran's separation from service.  Therefore, service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.

The Veteran has been accorded ample opportunity to present medical evidence in support of his claim and has failed to do so.  That is, he has presented no medical evidence which indicates that he has a lung condition which is related to his service, to include exposure to asbestos.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board notes that the Veteran has not demonstrated, nor does the evidence show, that he has a currently diagnosed lung condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Accordingly, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung condition.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for a lung condition is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).





ORDER

Entitlement to service connection for a lung condition, to include as due to exposure to asbestos, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


